Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The IDS filed 04/1/21, 6/4/21, 5/4/21 have been considered by the examiner. 
The Terminal Disclaimer filed 6/4/21 is approved and the double patenting rejection is withdrawn.
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Morel et al. (US2014/0337127).  While Morel teaches the determination of device capabilities and provisioning a set of content according to those capabilities, Morel does not explicitly disclose functionalities to determine the set as claimed and shown below:
“ identify a size of a slot and a parameter of the resource; 
determine a content item size based on a comparison between the size of the slot and one or more predetermined standard sizes and the parameter of the resource; 
determine a set of content items based, at least in part, on the content item size; s
elect, from the set of content items based on the content item size, a content item; and 
serve, to the client device, data to effect presentation of the content item in the resource.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455